Citation Nr: 1823242	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  06-37 426A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a TBI was denied. 

This matter was before the Board in December 2010 at which time it was remanded to allow for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The claim was remained in in September 2012 for additional evidentiary development.  

Subsequently, in a November 2017 decision, the Board denied the issue of entitlement to service connection for a TBI.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when an Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

In this case, in a January 2018 motion to vacate, the Veteran's attorney contended that the Veteran was denied due process of law when the Board issued a decision without allowing her an adequate opportunity to review a copy of the Veteran's claims file she had recently received.

A review of the record shows that on April 3, 2017, VA received a letter from the Veteran's attorney requesting a copy of the Veteran's entire claims file.  

In a letter received on August 10, 2017, the Veteran's attorney indicated that she had not yet received a copy the claims file.  She requested an additional 30 days in which to submit additional evidence and argument from the date the Veteran's claims file was provided to her.  

In a letter dated September 14, 2017, VA advised the Veteran's attorney that she was being provided with an entire copy of the Veteran's claims file on an enclosed CD.  In a separate letter dated that same day, the Board acknowledged the extension request of the Veteran's attorney and advised her that she had 30 days from the date of the letter to review the additional evidence and submit additional evidence and argument.  Both VA letters referenced the August 2017 communication from the Veteran's attorney, but not her April 2017 letter.  The Veteran's attorney did not respond within 30 days.  

On November 2, 2017, the Board issued a decision denying service connection for a TBI.  

That same day, VA sent a letter to the Veteran's attorney indicating that she was being provided a copy of the Veteran's claims file, as requested by her April 2017 letter.  It does not appear that any additional records following the September 14, 2017 Privacy Request response were added to claims prior to the November 2017 Privacy Act response.  

The Veteran's attorney now claims that the Veteran was denied due process of law because she was not allowed the opportunity to review the Veteran's claims file and submit argument to the Board.  As set forth above, however, the record appears to show that she was, in fact, provided with a copy of the claims file and thereafter given 30 days to respond, but she failed to do so.  VA's provision of a second copy of the claims file would not afford her an additional period of time.  

However, because the Veteran's attorney appears to be claiming that her failure to respond was due to the fact that she did not actually receive a copy of the claims file until November 2017, and because there is some indication that the September 2017 letters referenced above were provided to an old address, to avoid any possibility of prejudice to the Veteran, the November 2, 2017 Board decision addressing the issue of entitlement to service connection for a TBI will be vacated.

Accordingly, the November 2, 2017, Board decision denying service connection for TBI is vacated.  





	                        ____________________________________________
	K. Conner
	Veterans Law Judge, Board of Veterans' Appeals


